DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 (fig. 8) in the reply filed on March 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims9-10 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.
Information Disclosure Statement
The information disclosure statement filed September 20, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received on March 2, 2020 are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0079640 (Kim ‘640).  
	As to claim 1, Kim ‘640 teaches a battery array frame, comprising: a frame body (upper housing [161] and lower housing [162]); a first thermal fin section (cooling channel units [150]) held within the frame body (upper housing [161] and lower housing [162]); and a second thermal fin section (cooling unit [120]) held within the frame body and received in abutting contact with the first thermal fin section (upper housing [161] and lower housing [162]) (figs. 3, 5).  
	As to claim 2, Kim ‘640 teaches the frame body (upper housing [161] and lower housing [162]) includes a first frame section (upper housing [161]) and a second frame (lower housing [162]) section connected to the first frame section (placed next to each other, as seen in fig. 2; “slidably coupled” para 0085).  
	As to claim 4, Kim ‘640 teaches the first thermal fin section (cooling channel units [150]) includes an edge portion received within a slot (inlet coupling portions [132] and outlet coupling portions [142]) formed in a receiving portion of the second thermal fin section (cooling unit [120]) (fig. 5).

	As to claim 6, Kim ‘640’s second thermal fin section (cooling unit [120]) includes a first portion embedded within the frame body (fig. 3 shows the structural portions separately, and fig. 2 shows that a portion of [120] is within the portion [162] of the housing) and a second portion that extends outside of the frame body (fig. 2 shows inlet [131] of the cooling unit [120] extends outside the housing [161/162]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640. The teachings of Kim ‘640, as to claims 1 and 6 above, and as applicable herein are incorporated herein but are not reiterated herein for brevity’s sake. 
	As to claim 7, Kim teaches the presence of inlets [131] and outlets [141] (fig. 3).  However, their specific connection to further heat exchangers/cooling liquid it not set forth (fig. 3). Accordingly, Kim does not specifically teach that the second portion extends beneath a bottom wall of the frame body (as fig. 2 does not indicate further connections of [131]).  However, placing the connection of [131] to a coolant located beneath a bottom wall of the frame body is seen to be a mere rearrangement of parts.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the connection of [131] to a coolant located beneath a bottom wall of the frame body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640, as applied to claims 1 and 2 above, further in view of US 2013/0280565 (Lee et al.).
	As to claim 3, Kim ‘640 teaches the frame body (upper housing [161] and lower housing [162]) includes a first frame section (upper housing [161]) and a second frame (lower housing [162]) are “slidably coupled” (para 0085).  However no showing of the structure of the coupling is given.
	Thus, Kim ‘640 does not teach wherein the first frame section includes a leg portion received within a groove formed in the second frame section. 
	However, Lee et al. teaches a pair of frames that are slidably connected using a leg portion (protrusion part [120]) of a first frame section that is received in a groove [220] of a second frame section (para 0045; fig. 5). The substitution of one slidable connection (i.e. one where the first frame section includes a leg portion received within a groove formed in the second frame section, as taught by Lee et al.) for another (slidable connection in general, as in Kim ‘640) would yield the predictable result of providing connected first and second frames. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute of one slidable connection (i.e. one where the first frame section includes a leg portion received within a groove formed in the second frame section, as taught by Lee et al.) for another (slidable connection in general, as in Kim ‘640), as the substitution would yield the predictable result of providing connected first and second frames. “When considering obviousness of a combination of known elements, the operative question is thus "whether Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 8, Kim ‘640 does not teach wherein the frame body includes a plurality of arch shaped ridges (positioned in abutting contact with the second thermal fin section).
	However, Lee et al. teaches the presence of buffering members [600] (arch shaped ridges) on the bottom (second) frame facing towards the battery cells (fig. 5).  The motivation for placing buffering members [600] (arch shaped ridges) on the bottom (second) frame facing towards the battery cells is to improve heat radiation and to minimize impact applied from the outside (para 0052, 0055). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to place arch shaped ridges on the bottom frame facing towards the battery cells (as taught by Lee et al. and applied to Kim ‘640), as it would improve heat radiation and to minimize impact applied from the outside. (Note: The combination would yield the relationship of the arch shaped ridges being positioned in abutting contact with the second thermal fin section, as it is placed on the lower/second frame section, where the second thermal fin of Kim ‘640 is held.)	
Claims 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640 in view of US 2018/0114957 (Kim ‘957).
	As to claim 11, Kim ‘640 teaches a battery pack (battery module [100]), comprising: a battery array (battery cells [110]), wherein the battery array includes an array frame (upper housing [161] and lower housing [162]) comprising a frame body and a split 
	Kim ‘640 does not teach that the battery cells/array are positioned against a heat exchanger plate.
	However, Kim ‘957 teaches a cooling structure, wherein a heat sink [400] (heat exchanger plate) is placed beneath a cell array (fig. 3).  The motivation for having a heat sink [400] (including being a hollow plate for flowing cooling fluid) (heat exchanger plate) in contact with an array of cells (which already has thermal fins [310]) is to further absorb heat via thermal contact (para 0062).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) provide a heat exchanger plate, which the the battery cells/array are positioned against, in order to further absorb heat via thermal contact.
	As to claim 12, Kim ‘640 teaches a second array frame connected to the array frame, wherein the second array frame includes a second frame body and a second split thermal fin received within the second frame body (indicated by the presence of two battery modules – 100’ and 100’’; fig. 8; see fig. 3 for a singular structure). 
	As to claim 13, Kim ‘640 teaches the frame body (upper housing [161] and lower housing [162]) includes a first frame section (upper housing [161]) that holds a first fin section (cooling channel units [150]) of the split thermal fin and a second frame section (lower housing [162]) that holds a second fin section (cooling unit [162]) of the split thermal fin (fig. 3).  

	As to claim 15, Kim ‘640 teaches the second fin section includes a leg portion that protrudes outside of the second frame section (inlets [131] and outlets [141]) (fig. 3).  However, their specific connection to further heat exchangers/cooling liquid it not set forth (fig. 3). Accordingly, Kim does not specifically teach that the second portion contacts the heat exchanger plate (rendered obvious by Kim ‘957).  However, placing the connection of [131] to the heat exchanger plate coolant is seen to be a mere rearrangement of parts.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the connection of [131] to a coolant in the heat exchanger plate, as this is seen to be a mere rearrangement of parts, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	As to claim 19, the combination renders this limitation obvious, as Kim ‘640 teaches a thermal interface material (i.e. the straight portion of the pipe [130]) disposed between a leg portion ( inlet [131] portion) of the split thermal fin (cooling unit [120] and cooling channel units [150]) and bottom of the frame (lower housing [162]), wherein the combination with Kim ‘ 957 renders the heat exchanger plate beneath the frame obvious.  See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  Note: Such an interpretation is taken barring further structure to the thermal interface material. Office personnel are to give claims their In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).
 Claim 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640 in view of US 2018/0114957 (Kim ‘957).
	As to claim 16, Kim ‘640 does not teach wherein the frame body includes a plurality of arch shaped ridges (positioned in abutting contact with the second thermal fin section).
	However, Lee et al. teaches the presence of buffering members [600] (arch shaped ridges) on the bottom (second) frame facing towards the battery cells (fig. 5).  The motivation for placing buffering members [600] (arch shaped ridges) on the bottom (second) frame facing towards the battery cells is to improve heat radiation and to minimize impact applied from the outside (para 0052, 0055). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to place arch shaped ridges on the bottom frame facing towards the battery cells (as taught by Lee et al. and applied to Kim ‘640), as it would improve heat radiation and to minimize impact applied from the outside. (Note: The combination would yield the relationship of the arch shaped ridges being positioned in abutting contact with the second thermal fin section, as it is placed on the lower/second frame section, where the second thermal fin of Kim ‘640 is held.)	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640 in view of Kim ‘957, as applied to claim 11 above, further in view of US 2010/0266883 (Koetting et al.). 
	As to claim 20, Kim ‘640 does not teach the materials of the frame or the split thermal fin.  Kim ‘579 (relied upon to render obvious the heat exchanger plate) does not teach the material thereof.
	However, Koetting et al. provides the general teaching that a frame member may be plastic, while cooling members may be made of suitable conductive materials, such as metals (para 0039, 0042).  Thus the combination of Koetting et al.’s teaching (plastic regarding frame and metal to the cooling members – applied to both a split thermal fin and heat exchanging plate) would yield the predictable result of providing appropriate materials for a frame and cooling elements.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combination Koetting et al.’s teaching (plastic regarding frame and metal to the cooling members – applied to both a split thermal fin and heat exchanging plate), as the combination would yield the predictable result of providing appropriate materials for a frame and cooling elements.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759